EXHIBIT 10.33
CASH AMERICA INTERNATIONAL, INC.
NONQUALIFIED SAVINGS PLAN
As Amended and Restated
Effective January 1, 2009

 



--------------------------------------------------------------------------------



 



CASH AMERICA INTERNATIONAL, INC.
NONQUALIFIED SAVINGS PLAN
     Effective as of the 1st day of January, 2009, Cash America International,
Inc. (the “Controlling Company”) hereby amends and restates the Cash America
International, Inc. Nonqualified Savings Plan (the “Plan”).
BACKGROUND AND PURPOSE
     A. Background. The Plan was initially adopted effective as of July 1, 1996,
and was most recently amended and restated effective as of January 1, 2002.
Effective January 1, 2009, the Plan, as set forth in this document, is intended
and should be construed as a restatement and continuation of the Plan as
previously in effect.
     B. Goal. The Controlling Company desires to provide its designated key
management employees (and those of its affiliated companies that participate in
the Plan) with an opportunity (i) to defer the receipt and income taxation of a
portion of such employees’ annual compensation and (ii) to receive, on a
deferred basis, matching contributions made with respect to at least a portion
of such employees’ own deferrals.
     C. Coordination with 401(k) Plan. The Plan is intended to be used solely
for the purpose of allowing eligible employees to maximize the retirement
benefits they otherwise would be able to attain under the Controlling Company’s
401(k) plan, but for the limits on contributions and benefits applicable to such
plan under the Internal Revenue Code of 1986, as amended (the “Code”);
including, without limitation, the maximum limits on compensation, employee
deferrals and allocations (under Code Sections 401(a)(17), 402(g) and 415,
respectively); and the discrimination testing limits (under Code Sections 401(k)
and 401(m)). To this end, the Plan previously provided for the spillover from
the Plan to the 401(k) plan of such employee deferral and matching contribution
amounts as may be permissible without violating any of such Code limits.
     D. Purpose. The purpose of the Plan document is to set forth the terms and
conditions pursuant to which these deferrals and contributions may be made and
to describe the nature and extent of the employees’ rights to their deferred
amounts and employer contributions.
     E. Type of Plan. The Plan constitutes an unfunded, nonqualified deferred
compensation plan that benefits certain designated employees who are within a
select group of key management or highly compensated employees. It is intended
that this Plan comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



STATEMENT OF AGREEMENT
     To amend and restate the Plan with the purposes and goals as hereinabove
described, the Controlling Company hereby sets forth the terms and provisions of
the Plan, as follows:

 



--------------------------------------------------------------------------------



 



CASH AMERICA INTERNATIONAL, INC.
NONQUALIFIED SAVINGS PLAN
TABLE OF CONTENTS

                      Page  
 
            ARTICLE I DEFINITIONS     1  
1.1
  Account     1  
1.2
  ACP Test     1  
1.3
  ADP Test     1  
1.4
  Administrative Committee     1  
1.5
  Annual Bonus     1  
1.6
  Annual Bonus Deferrals     1  
1.7
  Annual Bonus Election     1  
1.8
  Beneficiary     1  
1.9
  Board     1  
1.10
  Business Day     1  
1.11
  Change in Control     2  
1.12
  Code     2  
1.13
  Company     2  
1.14
  Company Stock     2  
1.15
  Company Stock Fund     2  
1.16
  Compensation     2  
1.17
  Controlled Group     3  
1.18
  Controlling Company     3  
1.19
  Deferral Contributions     3  
1.20
  Deferral Election     3  
1.21
  Effective Date     3  
1.22
  Eligible Employee     3  
1.23
  ERISA     4  
1.24
  FICA Tax     4  
1.25
  Financial Hardship     4  
1.26
  Investment Election     4  
1.27
  Investment Funds     4  
1.28
  Key Employee     4  
1.29
  Matching Compensation     4  
1.30
  Matching Contributions     5  
1.31
  Participant     5  
1.32
  Payment Date     5  
1.33
  Plan     5  
1.34
  Plan Year     5  
1.35
  Post-409A Account     5  
1.36
  Pre-409A Account     5  
1.37
  Savings Plan     5  

i



--------------------------------------------------------------------------------



 



                      Page  
 
           
1.38
  Section 401(a)(17) Limitation     5  
1.39
  Section 402(g) Limitation     5  
1.40
  Separate from Service or Separation from Service     5  
 
  (a)     Leaves of Absence     6  
 
  (b)     Status Change     6  
 
  (c)     Termination of Employment     6  
1.41
  Spillover Contributions     7  
1.42
  Spillover Election     7  
1.43
  Surviving Spouse     8  
1.44
  Trust or Trust Agreement     8  
1.45
  Trust Fund     8  
1.46
  Trustee     8  
1.47
  Valuation Date     8  
 
            ARTICLE II ELIGIBILITY AND PARTICIPATION     9  
2.1
  Eligibility     9  
2.2
  Procedure for Admission     9  
2.3
  Cessation of Eligibility     9  
 
            ARTICLE III PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING     10  
3.1
  Participants’ Accounts     10  
 
  (a)     Establishment of Accounts     10  
 
  (b)     Nature of Contributions and Accounts     10  
3.2
  Deferral Contributions     10  
 
  (a)     Deadline     10  
 
  (b)     Irrevocability and Term of Election     11  
(1)
  Generally     11  
(2)
  Effect of Transfers Between Related Entities     11  
 
  (c)     Amount     11  
(1)
  Deferral Election     12  
(2)
  Annual Bonus Election     12  
3.3
  Crediting of Deferred Compensation     12  
3.4
  Matching Contributions     12  
3.5
  Spillover Contributions     12  
 
  (a)     General     12  
 
  (b)     Timing and Amount     13  
 
  (c)     Debiting of Spillover Contributions     13  
3.6
  Debiting of Distributions     13  
3.7
  Crediting of Earnings     13  
3.8
  Vesting     13  
 
  (a)     General     13  
 
  (b)     Change in Control     13  
 
  (c)     Job Abolishment     13  
3.9
  Notice to Participants of Account Balances     14  
3.10
  Good Faith Valuation Binding     14  
3.11
  Errors and Omissions in Accounts     14  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE IV INVESTMENT FUNDS     15  
4.1
  Selection by Administrative Committee     15  
4.2
  Participant Direction of Deemed Investments     15  
 
  (a)     Nature of Participant Direction     15  
 
  (b)     Investment of Contributions     15  
 
  (c)     Investment of Existing Account Balances     15  
 
  (d)     Administrative Committee Discretion     16  
 
            ARTICLE V PAYMENT OF POST-409A ACCOUNT BALANCES     17  
5.1
  Amount of Benefit Payments for Post-409A Account     17  
5.2
  Timing and Form of Distribution of Post-409A Account     17  
 
  (a)     Timing of Distributions     17  
(1)
  Default Timing of Distribution     17  
(2)
  Payment Date Election     17  
 
  (b)     Form of Distribution for Post-409A Account Balances     18  
(1)
  Single-Sum Payment     18  
(2)
  Annual Installments     18  
 
  (A)     Election of Annual Installments     18  
 
  (B)     Installment Periods     19  
 
  (c)     Modifications of Form and Timing     19  
(1)
  Availability of Election     19  
(2)
  Delay in Payment Date     19  
(3)
  Restrictions     19  
 
  (d)     Medium of Payment     20  
 
  (e)     Order of Distribution     20  
 
  (f)     Cash-out     20  
(1)
  Employee Deferral Cashout     20  
(2)
  Cashout of Employer Contributions     20  
(3)
  Documentation of Determination     20  
(4)
  Six Month Delay for Key Employees     20  
5.3
  Death Benefits     21  
5.4
  Hardship Withdrawals     21  
5.5
  Offset of Benefit by Amounts Owed to the Company     21  
5.6
  Taxes     22  
 
  (a)     Amounts Payable Whether or Not Account is in Pay Status     22  
 
  (b)     Amounts Payable Only if Account is in Pay Status     22  
 
  (c)     Method of Payment     22  
5.7
  No Acceleration of Post-409A Account Payments     22  
 
            ARTICLE VI PAYMENT OF PRE-409A ACCOUNT BALANCES     23  
6.1
  Benefit Payments of Pre-409A Account Upon Termination of Service for        
 
  Reasons Other Than Death     23  
 
  (a)     General Rule Concerning Benefit Payments     23  
 
  (b)     Timing of Distribution     23  
6.2
  Form of Distribution for Pre-409A Account     24  
 
  (a)     Single-Sum Payment     24  
 
  (b)     Annual Installments     24  
 
  (c)     Multiple Forms of Distribution     24  

iii



--------------------------------------------------------------------------------



 



                      Page  
 
           
 
  (d)     Form of Assets     24  
 
  (e)     Order of Distribution     24  
6.3
  Death Benefits for Pre-409A Accounts     25  
6.4
  Withdrawals from Pre-409A Accounts     25  
 
  (a)     Hardship Withdrawals     25  
 
  (b)     Withdrawals with Forfeiture     25  
6.5
  Taxes     26  
6.6
  Offset of Benefit by Amounts Owed to the Controlling Company     26  
 
            ARTICLE VII CLAIMS     27  
7.1
  Rights     27  
7.2
  Claims     27  
 
  (a)     Initial Claim     27  
 
  (b)     Appeal     27  
 
  (c)     Satisfaction of Claims     28  
 
            ARTICLE VIII SOURCE OF FUNDS; TRUST     29  
8.1
  Source of Funds     29  
8.2
  Trust     29  
8.3
  Funding Prohibition under Certain Circumstances     29  
 
            ARTICLE IX ADMINISTRATIVE COMMITTEE     30  
9.1
  Action     30  
9.2
  Rights and Duties     30  
9.3
  Compensation, Indemnity and Liability     31  
 
            ARTICLE X AMENDMENT AND TERMINATION     32  
10.1
  Amendments     32  
10.2
  Freezing or Termination of Plan     32  
 
  (a)     Freezing     32  
 
  (b)     Termination     32  
 
            ARTICLE XI MISCELLANEOUS     33  
11.1
  Beneficiary Designation     33  
 
  (a)     General     33  
 
  (b)     No Designation or Designee Dead or Missing     33  
11.2
  Distribution pursuant to a Domestic Relations Order     33  
11.3
  Taxation     33  
11.4
  Elections Prior to 2009     33  
11.5
  No Employment Contract     34  
11.6
  Headings     34  
11.7
  Gender and Number     34  
11.8
  Assignment of Benefits     34  
11.9
  Legally Incompetent     34  
11.10
  Governing Law     34  

iv



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     For purposes of the Plan, the following terms, when used with an initial
capital letter, shall have the meaning set forth below unless a different
meaning plainly is required by the context.
     1.1 Account shall mean, with respect to a Participant or Beneficiary, the
total dollar amount or value evidenced by the last balance posted in accordance
with the terms of the Plan to the account record established for such
Participant or Beneficiary. As determined by the Administrative Committee, an
Account may be divided into separate subaccounts.
     1.2 ACP Test shall mean the actual contribution percentage test under Code
Section 401(m) as applicable to the Savings Plan.
     1.3 ADP Test shall mean the actual deferral percentage test under Code
Section 401(k) as applicable to the Savings Plan.
     1.4 Administrative Committee shall mean the administrative committee of the
Savings Plan, or such other committee as shall be appointed by the Board, which
shall act on behalf of the Controlling Company to administer the Plan, all as
provided in Article IX.
     1.5 Annual Bonus shall mean that portion of an Eligible Employee’s
Compensation that is an annual cash bonus, determined and payable on an annual
basis under a plan adopted by the Company, and payable prior to Separation from
Service. For clarity, 2008 special incentive awards shall not be considered
“Annual Bonuses” under this Plan.
     1.6 Annual Bonus Deferrals shall mean, for each Plan Year, that portion of
a Participant’s Annual Bonus deferred under the Plan pursuant to Section 3.2.
     1.7 Annual Bonus Election shall mean an election through which a
Participant may elect to defer under the Plan all or a portion of his Annual
Bonus. Such election may be made in writing, through an interactive telephone or
internet-based system or in such other manner as the Administrative Committee
may prescribe.
     1.8 Beneficiary shall mean, with respect to a Participant, the person(s)
designated or identified in accordance with Section 11.1 to receive any death
benefits that may be payable under the Plan upon the death of the Participant.
     1.9 Board shall mean the Board of Directors of the Controlling Company.
     1.10 Business Day shall mean each day on which the Trustee operates, and is
open to the public, for its business.

1



--------------------------------------------------------------------------------



 



     1.11 Change in Control shall mean, with respect to the Controlling Company
or any member of its Controlled Group, one of the following:
          (a) The acquisition by any person (as such term is used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended), together
with affiliates and associates of such person, whether by purchase, tender
offer, exchange, reclassification, recapitalization, merger or otherwise, of a
sufficient number of shares of the voting securities of the Controlling Company
(or such other Controlled Group member) to first provide such person with
50 percent or more of the combined voting power of the Controlling Company’s (or
such other Controlled Group member’s) then outstanding voting securities, which
purchase is not approved by the Board (or the board of directors or other
managing body of such other Controlled Group member); or
          (b) The cessation, for any reason during any period of 24 consecutive
months, of individuals who at the beginning of such period constitute the Board
(or the board of directors or other managing body of such other Controlled Group
member), to constitute at least a majority thereof, unless the election of each
director who was not a director at the beginning of such period has been
approved in advance by a majority of the continuing directors then in office; or
          (c) The sale by the Controlling Company (or such other Controlled
Group member), in one transaction or a series of related transactions, whether
in liquidation, dissolution or otherwise, of assets or earning power aggregating
more than 50 percent of the assets or earning power of the Controlling Company
(or such other Controlled Group member) and its subsidiaries (taken as a whole)
to any other entity or entities.
     1.12 Code shall mean the Internal Revenue Code of 1986, as amended, and any
succeeding federal tax provisions.
     1.13 Company shall mean the Controlling Company and all members of its
Controlled Group, except (i) any Controlled Group members that affirmatively
elect not to participate in the Plan; and (ii) any Controlled Group members that
are not U.S. companies that do not affirmatively elect to participate in the
Plan.
     1.14 Company Stock shall mean the common stock of the Controlling Company.
     1.15 Company Stock Fund shall mean the Investment Fund invested primarily
in the common stock of the Controlling Company.
     1.16 Compensation shall mean, for a Participant for any Plan Year, the
total of:
          (a) Such Participant’s compensation, based on the definition that is
used under the Savings Plan for purposes of determining the amount of his
before-tax and matching contributions thereunder as of the last day of the
immediately preceding Plan Year, but disregarding the Section 401(a)(17)
Limitation; plus
          (b) Deferral Contributions, to the extent otherwise excluded from the
compensation determined under subsection (a); plus

2



--------------------------------------------------------------------------------



 



          (c) Compensation during any portion of the Plan Year while the
Participant was not an active participant in the Savings Plan, to the extent
otherwise excluded; minus
          (d) Severance pay and any other Compensation payable after the date of
the Participant’s Separation from Service.
For clarity, Compensation shall not include the one-time special awards granted
on January 23, 2008. Compensation payable after the last day of the Plan Year
for services performed during the final payroll period described in Code Section
3401(b) containing the last day of the Plan Year shall be treated as
Compensation for services performed in the Plan Year during which such amount is
paid.
     1.17 Controlled Group shall mean the Controlling Company and any other
entity that is required to be aggregated with the Controlling Company under Code
Sections 414(b) or (c). For clarity, for purposes of determining whether a
Separation from Service has occurred, the term “Controlled Group” shall include
the Controlling Company and all entities that would be treated as a single
employer with the Controlling Company under Code Section 414(b) or (c), using
“at least 80 percent” in applying such rules.
     1.18 Controlling Company shall mean Cash America International, Inc., a
corporation with its principal place of business in Fort Worth, Texas.
     1.19 Deferral Contributions shall mean, for each Plan Year, that portion of
a Participant’s Compensation (including Annual Bonus deferrals) deferred under
the Plan pursuant to Section 3.2.
     1.20 Deferral Election shall mean an election through which a Participant
may elect to defer under the Plan a portion of his Compensation (other than his
Annual Bonus). Such election may be made in writing, through an interactive
telephone or internet-based system or in such other manner as the Administrative
Committee may prescribe.
     1.21 Effective Date shall mean January 1, 2009, the date this amendment and
restatement of the Plan generally shall be effective. The Plan was initially
effective on July 1, 1996.
     1.22 Eligible Employee shall mean, for a Plan Year, an individual:
          (a) Who is a member of a select group of highly compensated or key
management employees of the Company; and
          (b) Who is a “highly compensated employee” under the Savings Plan for
such Plan Year, or is selected by the Administrative Committee before the
beginning of the Plan Year to be an Eligible Employee for such Plan Year; and
          (c) Who is not a nonresident alien with no U.S.-source income from
employment with the Controlled Group as of the first day of the Plan Year.
For clarity, an individual’s status as an Eligible Employee may change from Plan
Year to Plan

3



--------------------------------------------------------------------------------



 



Year.
     1.23 ERISA shall mean the Employee Retirement Income Security Act of 1974,
as amended.
     1.24 FICA Tax shall mean the Federal Insurance Contributions Act tax
imposed under Code Sections 3101, 3121(a) and 3121(v)(2).
     1.25 Financial Hardship shall mean a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of the Participant’s dependent (as defined in Code
Section 152(a)), loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Financial Hardship shall be
determined by the Administrative Committee on the basis of the relevant facts of
each case, including information supplied by the Participant in accordance with
uniform guidelines prescribed from time to time by the Administrative Committee;
provided, the Participant will be deemed not to have a Financial Hardship to the
extent that such hardship is or may be relieved:
          (a) Through reimbursement or compensation from insurance or otherwise;
          (b) By liquidation of the Participant’s assets, to the extent the
liquidation of assets would not itself cause severe financial hardship; or
          (c) By cessation of deferrals under the Plan or the Savings Plan.
Examples of what could not be considered a Financial Hardship include the need
to send a Participant’s child to college or the desire to purchase a home.
     1.26 Investment Election shall mean an election, made in such form as the
Administrative Committee may direct, pursuant to which a Participant may elect
the Investment Funds in which the amounts credited to his Account shall be
deemed to be invested.
     1.27 Investment Funds shall mean the investment funds and models selected
from time to time by the Administrative Committee for purposes of determining
the rate of return on amounts deemed invested pursuant to the terms of the Plan.
     1.28 Key Employee shall mean a Participant who meets the requirements to be
considered a “specified employee” as defined in Code Section 409A as of: (i) for
a Participant who Separates from Service on or after the first day of a Plan
Year and before the first day of the fourth month of such Plan Year the
December 31 of the second Plan Year preceding the Plan Year in which such
Participant Separates from Service; or (ii) for any other Participant, the
preceding December 31. For purposes of identifying Key Employees, the
Participant’s compensation shall mean all of the items listed in Treasury
Regulations Section 1.415(c)-2(b), and excluding all of the items listed in
Treasury Regulations Section 1.415(c)-2(c).
     1.29 Matching Compensation shall mean, for a Participant for a Plan Year,
the portion of the Participant’s Compensation that exceeds the limitation
applicable for such Plan Year under

4



--------------------------------------------------------------------------------



 



Code Section 401(a)(17). For the Plan Year beginning January 1, 2009, Matching
Compensation shall also include that portion of the Participant’s Compensation
attributable to the Annual Bonus earned during 2008 and payable in 2009.
     1.30 Matching Contributions shall mean, for each Plan Year, the amount
credited to a Participant’s Account pursuant to Section 3.4.
     1.31 Participant shall mean any person who has been admitted to, and has
not been removed from, participation in the Plan pursuant to the provisions of
Article II.
     1.32 Payment Date shall mean the date on which all or a portion of the
Participant’s benefit is scheduled to be paid (in the case of a lump sum
payment) or commenced (in the case of installment payments) pursuant to the
terms of the Plan.
     1.33 Plan shall mean the Cash America International, Inc. Nonqualified
Savings Plan, as contained herein and all amendments hereto. For tax purposes
and purposes of Title I of ERISA, the Plan is intended to be an unfunded,
nonqualified deferred compensation plan covering certain designated employees
who are within a select group of key management or highly compensated employees.
     1.34 Plan Year shall mean the 12-consecutive-month period ending on
December 31 of each year.
     1.35 Post-409A Account shall mean the portion of a Participant’s Account
that is not the Participant’s Pre-409A Account.
     1.36 Pre-409A Account shall mean the portion of a Participant’s Account
attributable to (i) the balance of the Participant’s Account that was earned and
vested as of December 31, 2004, plus (ii) any contributions to the Account after
December 31, 2004, the right to which was earned and vested as of December 31,
2004, to the extent such contributions are actually made.
     1.37 Savings Plan shall mean the Cash America International, Inc. 401(k)
Savings Plan.
     1.38 Section 401(a)(17) Limitation shall mean the limitation imposed under
Code Section 401(a)(17) that establishes, subject to cost-of-living adjustments,
the maximum amount of compensation that can be taken into account for any year
under the Savings Plan.
     1.39 Section 402(g) Limitation shall mean the limitation imposed under Code
Section 402(g) that establishes, subject to cost-of-living adjustments, the
maximum amount of elective deferrals that any Participant may contribute for any
year to the Savings Plan.
     1.40 Separate from Service or Separation from Service shall mean that a
Participant separates from service with all members of the Controlled Group as
defined in Code Section 409A and guidance issued thereunder. Generally, a
Participant separates from service if the Participant dies, retires, or
otherwise has a termination of employment with all members of the Controlled
Group, determined in accordance with the following:

5



--------------------------------------------------------------------------------



 



          (a) Leaves of Absence. The employment relationship is treated as
continuing intact while the Participant is on military leave, sick leave, or
other bona fide leave of absence if the period of such leave does not exceed
6 months, or, if longer, so long as the Participant retains a right to
reemployment with the Controlled Group under an applicable statute or by
contract. A leave of absence constitutes a bona fide leave of absence only while
there is a reasonable expectation that the Participant will return to perform
services for the Controlled Group. If the period of leave exceeds 6 months and
the Participant does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such 6-month period. Notwithstanding the
foregoing, where a leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 6 months, where such
impairment causes the Participant to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment,
a 29-month period of absence shall be substituted for such 6-month period.
          (b) Status Change. Generally, if a Participant performs services both
as an employee and an independent contractor, such Participant must separate
from service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
Separation from Service. However, if a Participant provides services as an
employee and as a member of the Board of Directors, the services provided as a
director are not taken into account in determining whether the Participant has a
Separation from Service as an employee for purposes of this Plan.
          (c) Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Controlled Group and the Participant reasonably anticipate that (i) no
further services will be performed after a certain date, or (ii) the level of
bona fide services the Participant will perform after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than 20 percent of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to the Controlled Group if the
Participant has been providing services to the Controlled Group less than
36 months). Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the Participant continues
to be treated as an employee for other purposes (such as continuation of salary
and participation in employee benefit programs), whether similarly situated
service providers have been treated consistently, and whether the Participant is
permitted, and realistically available, to perform services for other service
recipients in the same line of business. For periods during which a Participant
is on a paid bona fide leave of absence and has not otherwise terminated
employment as described in subsection (a) above, for purposes of this subsection
the Participant is treated as providing bona fide services at a level equal to
the level of services that the Participant would have been required to perform
to receive the compensation paid with respect to such leave of absence. Periods
during which a Participant is on an unpaid bona fide leave of absence and has
not otherwise terminated employment are disregarded for purposes of this
subsection (including for purposes of determining the applicable 36-month (or
shorter) period).

6



--------------------------------------------------------------------------------



 



     1.41 Spillover Contributions shall mean, with respect to each Participant
for Plan Years beginning before January 1, 2008, the Spillover Contributions
determined pursuant to the terms of the Plan as in effect for such Plan Year.
For each Participant for the Plan Year beginning January 1, 2008, Spillover
Contributions shall mean an amount equal to the lesser of (a) or (b), as
follows:
          (a) the amount determined by the Administrative Committee of the
Savings Plan as the maximum amount of Deferral Contributions other than Annual
Bonus Deferrals made on behalf of the Participant for the Plan Year beginning
January 1, 2008, plus Annual Bonus Deferrals made on behalf of the Participant
during 2008 with respect to the Annual Bonus earned during 2007, plus Matching
Contributions attributable to all such Deferral Contributions and Annual Bonus
Deferrals, which otherwise could have been contributed to the Savings Plan for
the Plan Year beginning January 1, 2008:
          (1) that is consistent with the Section 402(g) Limitation, and
          (2) that would not cause the Savings Plan to fail the ADP Test and/or
the ACP Test, if those tests were applied by (i) assuming that each Participant
who is a “highly compensated employee” under the Savings Plan could contribute a
uniform maximum percentage of his wages reportable on Box 1 of Form W-2 under
the Savings Plan, and (ii) not including any Spillover Contributions in a
Participant’s compensation for testing purposes under the Savings Plan.
          (b) the total amount of Deferral Contributions other than Annual Bonus
Deferrals that are made on behalf of such Participant for the Plan Year
beginning January 1, 2008, plus Annual Bonus Deferrals made on behalf of the
Participant during 2008 with respect to the Annual Bonus earned during 2007,
plus Matching Contributions attributable to all such Deferral Contributions and
Annual Bonus Deferrals, which have not been distributed to the Participant or
his Beneficiary on or before December 31, 2008.
Spillover Contributions shall not include earnings and/or losses credited to a
Participant’s Account under the Plan. In addition, Spillover Contributions shall
include only that portion of a Participant’s Annual Bonus (and Matching
Contributions attributable to such portion of his Annual Bonus) which is
deferred pursuant to an Annual Bonus Election and which would have been
contributed to the Plan if the same deferral percentage that the Participant
elected under his Deferral Election in effect for 2008 had been applied to such
Annual Bonus (for example, if a Participant has made a Deferral Election to
defer 5 percent of his Compensation for 2008, the maximum percentage of his
Annual Bonus paid during 2008 that may be included in his Spillover Contribution
will be 5 percent). To the extent the Participant’s Account is deemed invested
in the Company Stock Fund, Spillover Contributions shall be made first in the
form of whole shares of Controlling Company common stock (to the extent the
value of such shares does not exceed the amount of the Spillover Contribution),
and then in cash.
     1.42 Spillover Election shall mean an election for a Plan Year beginning
before January 1, 2009, through which a Participant elected to transfer
Spillover Contributions to the Savings Plan. Such election could be made in
writing, through an interactive telephone or internet-based system or in such
other manner as the Administrative Committee may prescribe.

7



--------------------------------------------------------------------------------



 



     1.43 Surviving Spouse shall mean, with respect to a Participant, the person
who is treated as married to such Participant under the laws of the state in
which the Participant resides. The determination of a Participant’s Surviving
Spouse shall be made as of the date of such Participant’s death.
     1.44 Trust or Trust Agreement shall mean the separate agreement or
agreements between the Controlling Company and the Trustee governing the Trust
Fund, and all amendments thereto.
     1.45 Trust Fund shall mean the total amount of cash and other property held
by the Trustee (or any nominee thereof) at any time under the Trust Agreement.
     1.46 Trustee shall mean the party or parties so designated from time to
time pursuant to the terms of the Trust Agreement.
     1.47 Valuation Date shall mean each Business Day; provided, the value of an
Account on a day other than a Valuation Date shall be the value determined as of
the immediately preceding Valuation Date.

8



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY AND PARTICIPATION
     2.1 Eligibility.
          Each individual who is both an Eligible Employee and eligible to
participate in the Savings Plan as of the first day of a Plan Year (whether or
not he elects to make before-tax contributions to the Savings Plan) shall be
eligible to participate in the Plan for the entire Plan Year.
     2.2 Procedure for Admission.
          The Administrative Committee may require an Eligible Employee to
complete such forms and provide such data as the Administrative Committee
determines in its sole discretion. Such forms and data may include, without
limitation, the Eligible Employee’s Deferral Election, Annual Bonus Election,
acceptance of the terms and conditions of the Plan and the designation of a
Beneficiary to receive any death benefits payable hereunder.
     2.3 Cessation of Eligibility.
          An employee shall cease active participation in the Plan if he ceases
to satisfy the criteria which qualified him as an Eligible Employee, in which
case his Deferral Election and Annual Bonus Election shall not apply to
Compensation earned in any Plan Year during which he does not satisfy the
requirements as an Eligible Employee. An employee shall cease active
participation in the Plan upon his Separation from Service, in which case his
Deferral Election and Annual Bonus Election shall not apply to Compensation
payable after Separation from Service. Even if his active participation in the
Plan ends, an employee shall remain an inactive Participant in the Plan until
the earlier of (i) the date the full amount of his vested Account (if any) is
spilled over and/or distributed from the Plan, or (ii) the date he again becomes
an Eligible Employee and recommences active participation in the Plan. During
the period of time that an employee is an inactive Participant in the Plan, his
vested Account shall continue to be credited with earnings as provided for in
Section 3.7.

9



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING
     3.1 Participants’ Accounts.
          (a) Establishment of Accounts. The Administrative Committee shall
establish and maintain an Account on behalf of each Participant. Each Account
shall be credited with (i) Deferral Contributions, (ii) Matching Contributions,
and (iii) earnings attributable to such Account, and shall be debited by the
amount of any distributions, including, for Plan Years beginning before
January 1, 2009, Spillover Contributions. Each Account shall be subdivided into
a Pre-409A Account and a Post-409A Account, which shall be separately accounted
for under the Plan. Each Account of a Participant shall be maintained until the
vested value thereof has been distributed to or on behalf of such Participant or
his Beneficiary.
          (b) Nature of Contributions and Accounts. Deferral Contributions,
Matching Contributions and earnings credited to a Participant’s Account shall be
represented solely by bookkeeping entries and, except as provided in
Article VIII, no moneys or other assets shall actually be set aside for such
Participant. All payments to a Participant under the Plan shall be made from the
general assets of the Company. The Administrative Committee or the Board shall
allocate the total liability to pay benefits under the Plan among the
Controlling Company and the members of its Controlled Group comprising the
Company in such manner and amount as the Administrative Committee or the Board
(as applicable) in its sole discretion deems appropriate. Any assets which may
be acquired by the Company in anticipation of its obligations under the Plan
shall be part of the general assets of the Company. The Company’s obligation to
pay benefits under the Plan constitutes a mere promise of the Company to pay
such benefits, and a Participant or Beneficiary shall be and remain no more than
an unsecured, general creditor of the Company.
     3.2 Deferral Contributions. Subject to the suspension period under
Section 6.4(b), each Eligible Employee who is eligible to participate in the
Plan for a Plan Year may elect to have Deferral Contributions made on his behalf
for such Plan Year by completing and delivering to the Company (or its designee)
a Deferral Election and/or, if permitted by the Administrative Committee, an
Annual Bonus Election, setting forth the terms of his election(s). Subject to
the terms and conditions set forth below, (i) a Deferral Election may provide
for (A) the reduction of an Eligible Employee’s Compensation (exclusive of
Annual Bonus amounts) earned during the Plan Year for which the Deferral
Election is in effect, or (B) the reduction of an Eligible Employee’s
Compensation (exclusive of Annual Bonus amounts) earned during the Plan Year for
which the Deferral Election is in effect, only to the extent such Compensation
exceeds the limit applicable for such Plan Year under Code Section 401(a)(17);
and (ii) an Annual Bonus Election shall provide for the reduction of an Eligible
Employee’s Annual Bonus earned during the Plan Year for which the Annual Bonus
Election is in effect. The following terms shall apply to such elections:
          (a) Deadline. A Participant’s Deferral Election and Annual Bonus
Election for the Compensation earned during a Plan Year must be made within the
time period prescribed by the

10



--------------------------------------------------------------------------------



 



Administrative Committee and before the first day of such Plan Year. An Eligible
Employee may change his Deferral Election and/or Annual Bonus Election for the
Plan Year any time prior to the deadline specified in this subsection, subject
to any restrictions or procedures determined by the Administrative Committee.
          (b) Irrevocability and Term of Election.
          (1) Generally. Upon the deadline specified in (a) above, an Eligible
Employee’s Deferral Election and Annual Bonus Election, or deemed election upon
a failure to submit a timely election, shall become irrevocable for the Plan
Year except as provided under this subsection. Each Participant’s Deferral
Election and Annual Bonus Election for a Plan Year shall remain in effect for
such Plan Year and all subsequent Plan Years until the earlier of: (i) the
cessation of the Participant’s deferrals because the Participant is no longer an
active Participant as provided in Plan Section 2.3, including upon Separation
from Service; (ii) the effective date of the Participant’s revocation of such
Deferral Election or Annual Bonus Election, as applicable, for amounts earned
during a subsequent Plan Year; (iii) immediately prior to the beginning of the
Plan Year that includes the scheduled payment date for his Deferral
Contributions under such Deferral Election or Annual Bonus Election, if such
date may occur prior to Separation from Service; (iv) the date the Participant
receives a hardship distribution under the Company’s tax-qualified retirement
plan that provides that a hardship distribution will be deemed necessary to
satisfy an immediate and heavy financial need if the employee is prohibited from
making elective contributions and employee contributions to all plans maintained
by the Company for a period following the hardship distribution; or (v) with
respect to deferral elections made before January 1, 2008, as applicable for
amounts earned on or after January 1, 2009, December 31, 2008. A Participant’s
Deferral Election and Annual Bonus Election may be cancelled in the discretion
of the Administrative Committee as permitted under Code Section 409A (for
example, on the date the Participant receives an unforeseeable emergency
distribution pursuant to Code Section 409A). For clarity, if a Participant’s
Deferral Election and Annual Bonus Election are cancelled because the
Participant is no longer an active Participant as provided in Section 2.3, such
individual must submit a new Deferral Election and/or Annual Bonus Election if
he again becomes eligible to actively participate in the Plan.
          (2) Effect of Transfers Between Related Entities. If a Participant is
transferred from the employment of one entity that is part of the Company to
another entity that is also part of the Company, his Deferral Election and
Annual Bonus Election with the first entity will remain in effect and will apply
to his Compensation from the second entity until terminated as set forth in
subsection (1) above. If a Participant is transferred from employment with the
Company to the employment of a member of the Controlled Group that does not
participate in the Plan, his Deferral Election and Annual Bonus Election with
the Company will remain in effect and will apply to his Compensation earned for
the Plan Year during which the transfer occurs, and will be automatically
cancelled as of the end of such Plan Year.
          (c) Amount.

11



--------------------------------------------------------------------------------



 



          (1) Deferral Election. A Participant may elect to defer his
Compensation payable in each regular paycheck in 1 percent increments, up to a
maximum of 50 percent or such other maximum percentage and/or amount, if any,
established by the Administrative Committee from Plan Year to Plan Year.
          (2) Annual Bonus Election. If the Administrative Committee permits,
the Participant may elect to reduce his Annual Bonus by a fixed dollar amount or
in 1 percent increments, up to 100 percent, or such other maximum amount, if
any, established by the Administrative Committee from Plan Year to Plan Year.
Any percentage election shall be applied to the Participant’s gross Annual Bonus
without reduction for any FICA Tax applicable to the Annual Bonus, but the
deferral amount shall be deducted after any FICA Tax applicable to the Annual
Bonus and other tax withholding related to the amount of such FICA Taxes as
permitted under Code Section 409A, and shall not exceed the remaining amount of
the Annual Bonus after reduction for FICA Taxes and such related tax
withholding.
     3.3 Crediting of Deferred Compensation.
          For each Plan Year that a Participant has a Deferral Election and/or
an Annual Bonus Election in effect, the Administrative Committee shall credit
the amount of such Participant’s Deferral Contributions to his Account on, or as
soon as practicable after, the Valuation Date on which such amount would have
been paid to him but for his Deferral Election and/or Annual Bonus Election.
     3.4 Matching Contributions.
          As of the end of each payroll period (or such other date or time as
the Administrative Committee, in its sole discretion, determines from time to
time), the Administrative Committee shall credit to each Participant’s Account
for such payroll period a Matching Contribution equal to 50 percent of the
Participant’s Matching Compensation elected to be deferred under the Plan for
such payroll period, up to 5 percent of such Participant’s Matching
Compensation; provided, the total amount of Matching Contributions credited to
such Participant’s Account for any payroll period shall not exceed 2.5 percent
of such Participant’s Matching Compensation for such payroll period.
     3.5 Spillover Contributions.
          (a) General. If an Eligible Employee irrevocably elected to have
Spillover Contributions transferred from the Plan to the Savings Plan for the
Plan Year beginning January 1, 2008, by completing and delivering to the Company
(or its designee) an irrevocable Spillover Election, as permitted under the Plan
before the Effective Date, the Company shall transfer such Eligible Employee’s
Spillover Contributions to the Savings Plan between January 1, 2009, and
March 15, 2009. If an Eligible Employee did not complete and deliver a Spillover
Election to the Company for the Plan Year beginning January 1, 2008, as
permitted under the terms of the Plan before the Effective Date, Spillover
Contributions attributable to Deferral Contributions for 2008 will be paid
directly to the Eligible Employee between January 1, 2008, and March 15, 2008,
and

12



--------------------------------------------------------------------------------



 



Spillover Contributions attributable to Matching Contributions for 2008 will be
forfeited. Spillover Contributions shall not apply under the Plan to Plan Years
beginning on or after January 1, 2009.
          (b) Timing and Amount. The Administrative Committee shall determine
the amount of Spillover Contributions for 2008 based upon preliminary ADP and
ACP Tests under the Savings Plan as soon as practicable following December 31,
2008.
          (c) Debiting of Spillover Contributions. For each Participant who has
a Spillover Election in effect for the Plan Year beginning January 1, 2008, the
Administrative Committee shall debit the amount of such Participant’s Spillover
Contribution from his Account as of the Valuation Date as of which such amount
was either paid to him (or forfeited) or transferred to the Savings Plan
pursuant to subsection (a).
     3.6 Debiting of Distributions.
          As of each Valuation Date, the Administrative Committee shall debit
each Participant’s Account for any amount distributed from such Account since
the immediately preceding Valuation Date.
     3.7 Crediting of Earnings.
          As of each Valuation Date, the Administrative Committee shall credit
to each Participant’s Account the amount of earnings and/or losses applicable
thereto for the period since the immediately preceding Valuation Date, based on
the investments applicable to the Participant’s Account pursuant to the terms of
Section 4.2.
     3.8 Vesting.
          (a) General. A Participant shall at all times be fully vested in his
Deferral Contributions, and the earnings credited to his Account with respect to
such Deferral Contributions. The Matching Contributions credited to a
Participant’s Account and the earnings credited with respect thereto shall vest
in accordance with the vesting schedule, and at the same vesting percentage, as
applies to the Participant’s matching account under the Savings Plan.
          (b) Change in Control. If a Change in Control occurs with respect to
the Controlling Company or a member of the Controlled Group that is the
Participant’s employer, the Participant shall be immediately 100 percent vested
in the Matching Contributions credited to his Account and the earnings credited
with respect thereto as of the date of such Change in Control. Matching
Contributions credited to a Participant’s account and the earnings credited with
respect thereto after the date of a Change in Control shall continue to vest in
accordance with the vesting schedule, and at the same vesting percentage, as
applies to the Participant’s matching account under the Savings Plan.
          (c) Job Abolishment. If a Participant’s employment is terminated as a
result of a job abolishment, the Matching Contributions credited to his Account
and the earnings credited with respect thereto shall be immediately 100 percent
vested.

13



--------------------------------------------------------------------------------



 



     3.9 Notice to Participants of Account Balances.
          At least once for each Plan Year, the Administrative Committee shall
cause a written or electronic statement of a Participant’s Account balance to be
distributed or otherwise made available to the Participant.
     3.10 Good Faith Valuation Binding.
          In determining the value of the Accounts, the Administrative Committee
shall exercise its best judgment, and all such determinations of value (in the
absence of bad faith) shall be binding upon all Participants and their
Beneficiaries.
     3.11 Errors and Omissions in Accounts.
          If an error or omission is discovered in the Account of a Participant,
the Administrative Committee, in its sole discretion, shall cause appropriate,
equitable adjustments to be made as soon as administratively practicable
following the discovery of such error or omission.

14



--------------------------------------------------------------------------------



 



ARTICLE IV
INVESTMENT FUNDS
     4.1 Selection by Administrative Committee.
          From time to time, the Administrative Committee shall select two or
more Investment Funds for purposes of determining the rate of return on amounts
deemed invested in accordance with the terms of the Plan. The Administrative
Committee may change, add or remove Investment Funds on a prospective basis at
any time(s) and in any manner it deems appropriate.
     4.2 Participant Direction of Deemed Investments.
          Each Participant generally may direct the manner in which his Account
shall be deemed invested in and among the Investment Funds. Any Participant
investment directions permitted hereunder shall be made in accordance with the
following terms:
          (a) Nature of Participant Direction. The selection of Investment Funds
by a Participant shall be for the sole purpose of determining the rate of return
to be credited to his Account, and shall not be treated or interpreted in any
manner whatsoever as a requirement or direction to actually invest assets in any
Investment Fund or any other investment media. The Plan, as an unfunded,
nonqualified deferred compensation plan, at no time shall have any actual
investment of assets relative to the benefits or Accounts hereunder.
          (b) Investment of Contributions. Each Participant may make an
Investment Election prescribing the percentage of the future contributions that
will be deemed invested in each Investment Fund. An initial Investment Election
of a Participant shall be made as of the date the Participant commences
participation in the Plan and shall apply to all contributions credited to such
Participant’s Account after such date. Such Participant may make subsequent
Investment Elections as of any Business Day, and each such election shall apply
to all such specified contributions credited to such Participant’s Account after
the Administrative Committee (or its designee) has a reasonable opportunity to
process such election pursuant to such procedures as the Administrative
Committee may determine from time to time. Any Investment Election made pursuant
to this subsection (b) with respect to future contributions shall remain
effective until changed by the Participant.
          (c) Investment of Existing Account Balances. Each Participant may make
an Investment Election prescribing the percentage of his existing Account
balance that will be deemed invested in each Investment Fund; provided, once a
Participant has directed that any portion of his Account be invested in the
Company Stock Fund, he may not elect to decrease the amount of such existing
investment in said fund. New investments in the Company Stock Fund shall not be
permitted after December 31, 2008, except for reinvestment of dividends or other
proceeds received from shares in the Company Stock Fund. A Participant may make
such Investment Elections as of any Business Day, and each such election shall
be effective after the Administrative Committee (or

15



--------------------------------------------------------------------------------



 



its designee) has a reasonable opportunity to process such election. Each such
election shall remain in effect until changed by such Participant.
          (d) Administrative Committee Discretion. The Administrative Committee
shall have complete discretion to adopt and revise procedures to be followed in
making such Investment Elections. Such procedures may include, but are not
limited to, the process of making elections, the permitted frequency of making
elections, the incremental size of elections, the deadline for making elections,
the effective date of such elections. Any procedures adopted by the
Administrative Committee that are inconsistent with the deadlines or procedures
specified in this Section shall supersede such provisions of this Section
without the necessity of a Plan amendment.

16



--------------------------------------------------------------------------------



 



ARTICLE V
PAYMENT OF POST-409A ACCOUNT BALANCES
     5.1 Amount of Benefit Payments for Post-409A Account.
          Payment of a benefit amount from the Participant’s Post-409A Account
as of any Payment Date hereunder shall be calculated by determining the total
of: (i) the entire vested amount credited to the Participant’s Post-409A Account
that is payable on such Payment Date, determined as of the Valuation Date on
which the distribution is processed; plus (ii) the vested amount of any Deferral
and Matching Contributions made since such Valuation Date that are payable on
such Payment Date; minus (iii) any Spillover Contributions made with respect to
the immediately preceding Plan Year for which the Participant had made a
Spillover Election but which has not yet been spilled over to the Savings Plan.
For purposes of this subsection, the “Valuation Date on which such distribution
is processed” refers to the Valuation Date established for such purpose by
administrative practice, even if actual payment is made or commenced at a later
date due to delays in valuation, administration or any other procedure.
     5.2 Timing and Form of Distribution of Post-409A Account.
          (a) Timing of Distributions.
          (1) Default Timing of Distribution. Except as provided in Section 5.3,
and subsections (a)(2) and (c) hereof, the Payment Date for a Participant’s
Post-409A Account shall be the date the Participant Separates from Service;
provided, in the case of a Participant who is a Key Employee on the date he
Separates from Service for any reason other than his death, payments may not be
made before the date that is 6 months after the date of Separation from Service.
          (2) Payment Date Election. A Participant may elect, at the time he
makes a Deferral Election and/or Annual Bonus Election for a Plan Year, to have
the Payment Date for the portion of his Post-409A Account balance attributable
to such elections, including any related vested Matching Contributions, be:
(i) a specified date, (ii) the earlier of a specified date or Separation from
Service (provided that payments made on account of Separation from Service other
than by reason of a Participant’s death may not be made before 6 months after
Separation from Service if the Participant is a Key Employee on the date he or
she Separates from Service), or (iii) the later of a specified date or
Separation from Service (provided that payments made on account of Separation
from Service other than by reason of a Participant’s death may not be made
before 6 months after Separation from Service if the Participant is a Key
Employee on the date he or she Separates from Service). In the event of an
election under this subsection, the specified date selected by the Participant
must be at least one year after the end of the first Plan Year to which the
Deferral Election and/or Annual Bonus Election applies. Notwithstanding the
foregoing election timing rules, if the Participant elected a Payment Date
before January 1,

17



--------------------------------------------------------------------------------



 



2009, such Payment Date election shall apply in accordance with transition rules
under Code Section 409A. In the event that the Participant revokes his Deferral
Election and his Annual Bonus Election (or has such elections cancelled pursuant
to the terms of the Plan) on or after January 1, 2009, any Payment Date election
made under such Deferral Election shall not apply to subsequent Plan Years’
deferrals. In the event that the Participant does not make a Deferral Election
or an Annual Bonus Election for the Plan Year beginning January 1, 2009, any
Payment Date Election made prior to January 1, 2009, shall not apply with
respect to deferrals on and after January 1, 2009. However, in the event that
the Participant modifies his Deferral Election, his Annual Bonus Election, or
both, but does not revoke both his Deferral Election and his Annual Bonus
Election, the most recent Payment Date election made under such Deferral
Election and/or Annual Bonus Election shall continue to apply to the extent not
so modified. A Participant may elect a different Payment Date with respect to
each Plan Year; however, unless determined otherwise by the Administrative
Committee, a Participant may have no more than 3 different Payment Dates with
respect to his entire Post-409A Account (which means that a Participant may
elect no more than 2 Payment Dates other than the default payment date specified
in subsection (1)).
          (b) Form of Distribution for Post-409A Account Balances.
          (1) Single-Sum Payment. Except as provided in subsections (b)(2) and
(c) hereof, the portion of a Participant’s Post-409A Account payable on a given
Payment Date shall be distributed in the form of a single lump-sum payment.
          (2) Annual Installments.
          (A) Election of Annual Installments. For each Payment Date applicable
under subsection (a), a Participant may elect, with respect to the total benefit
corresponding to such Payment Date, to receive such benefit in the form of
annual installments. With respect to a particular Payment Date, such election
shall be made: (i) in the first Deferral Election or Annual Bonus Election that
specifies such Payment Date, or (ii) in the case of a benefit payable under
Section 5.2(a)(1), in the Participant’s first Deferral Election or Annual Bonus
Election that does not specify a Payment Date pursuant to Section 5.2(a)(2). In
the event that the Participant revokes his Deferral Election and his Annual
Bonus Election (or has such elections cancelled pursuant to the terms of the
Plan) on or after January 1, 2009, any installment payment election under such
Deferral Election and/or Annual Bonus Election shall not apply to subsequent
Plan Years’ deferrals. In the event that the Participant does not make a
Deferral Election or an Annual Bonus Election for the Plan Year beginning
January 1, 2009, any installment payment election made prior to January 1, 2009,
shall not apply with respect to deferrals on and after January 1, 2009. However,
in the event that the Participant modifies his Deferral Election, his Annual
Bonus Election, or both, but does not revoke both his Deferral Election and his
Annual Bonus Election, the most recent installment payment election shall
continue to apply to the extent not so modified. Notwithstanding the foregoing
election timing rules, if the Participant elected a form of payment for a
particular

18



--------------------------------------------------------------------------------



 



Payment Date before January 1, 2009, such election shall apply in accordance
with transition rules under Code Section 409A.
          (B) Installment Periods. The installment payments shall be made in
substantially equal annual installments over a period of not less than 2 years
and not more than 10 years (adjusted for earnings between payments in the manner
described in Section 3.7), beginning on the applicable Payment Date. The number
of annual installment payments elected by the Participant shall be specified at
the time the Participant makes the Deferral Election in which the installment
payments are elected.
          (c) Modifications of Form and Timing.
          (1) Availability of Election. A Participant may make one election per
Payment Date to (i) delay the payment (or commencement) of the portion of his
Post-409A Account payable on such Payment Date, and/or (ii) change the form of
payment to: (A) have the portion of his Post-409A Account payable on such
Payment Date paid in the form of annual installment payments as described above,
(B) change the number of installment payments elected, or (C) elect a lump sum.
Any election under this subsection shall specify the number of installment
payments elected, if any. Notwithstanding the foregoing, a Participant may only
make an election under this subsection with respect to benefits payable under
(a)(1) above if he does not already have 2 Payment Dates other than the default
payment date specified in subsection (a)(1).
          (2) Delay in Payment Date. In the event of an election under
subsection (1) to delay the Payment Date but not to change the form of payment,
the Payment Date for the portion of the Participant’s Post-409A Account payable
on such Payment Date shall be delayed as follows: (i) if payment upon Separation
from Service pursuant to Section 5.2(a)(1) is being altered, such payment shall
be delayed to 5 years after the date of payment that would otherwise apply;
(ii) in the case of a Payment Date that is described in subclause (i) of
Section 5.2(a)(2) (a specified date), the Payment Date shall be delayed to a new
specified date that is at least 5 years after such originally specified date,
(iii) in the case of a Payment Date that is described in subclauses (ii) or
(iii) of Section 5.2(a)(2), (A) if the specified date is being altered, such
specified date shall be delayed to a new specified date that is at least 5 years
after the originally specified date, and (B) if the payment upon Separation from
Service is being altered, such payment shall be delayed to 5 years after the
date of payment that would otherwise apply. In the event of an election under
subsection (1) that includes a change in the form of payment, the Payment Date
for such portion of the Participant’s Post-409A Account shall be delayed to
5 years after the Payment Date that would have applied under subsection
(a) above (so that, in the case of an election of a Payment Date that is
described in subclauses (ii) or (iii) of Section 5.2(a)(2), payment upon
Separation from Service and payment upon the specified date shall both be
delayed to 5 years after the date payment would otherwise be made).
          (3) Restrictions. Any election under this subsection (c) shall not
take effect until 12 months after the date on which the election is made. In the
case of an

19



--------------------------------------------------------------------------------



 



amount payable on a specified date, an election under this subsection (c) shall
be made at least 1 year before such specified date.
          (d) Medium of Payment. All distributions shall be made in the form of
cash, except for amounts deemed invested in the Company Stock Fund, which shall
be distributed in whole shares of Company Stock with fractional shares paid in
cash.
          (e) Order of Distribution. If any portion of a Participant’s Post-409A
Account is deemed invested in the Company Stock Fund, any partial distributions
from such Participant’s Post-409A Account shall be made first from the Company
Stock Fund in the form of whole shares of Company Stock with fractional shares
and required tax withholding paid in cash from the other Investment Funds. After
all amounts deemed invested in the Company Stock Fund have been distributed, any
remaining amounts shall be distributed in cash from the other Investment Funds.
          (f) Cash-out.
          (1) Employee Deferral Cashout. Except as provided in subsection
(4) below, if at any time a Participant’s Post-409A Account balance attributable
to Deferral Contributions does not exceed the applicable dollar amount under
Code Section 402(g)(1)(B), the Administrative Committee may elect, in its sole
discretion, to pay the Participant’s entire Post-409A Account balance
attributable to Deferral Contributions in an immediate single-sum payment. For
purposes of this provision, any deferrals of compensation that the Participant
has elected under any other nonqualified deferred compensation plan maintained
by a member of the Controlled Group that is an “account balance plan” subject to
Code Section 409A shall be considered as part of the Participant’s Post-409A
Account balance attributable to Deferral Contributions hereunder.
          (2) Cashout of Employer Contributions. Except as provided in
subsection (4) below, if at any time a Participant’s Post-409A Account balance,
other than amounts attributable to Deferral Contributions, does not exceed the
applicable dollar amount under Code Section 402(g)(1)(B), the Administrative
Committee may elect, in its sole discretion, to pay such portion of the
Participant’s Post-409A Account balance in an immediate single-sum payment. For
purposes of this provision, any deferrals of compensation other than Participant
elective deferrals under any other nonqualified deferred compensation plan
maintained by a member of the Controlled Group that is an “account balance plan”
subject to Code Section 409A shall be considered as part of the Participant’s
Post-409A Account balance other than amounts attributable to Deferral
Contributions hereunder.
          (3) Documentation of Determination. Any exercise of the Administrative
Committee’s discretion pursuant to this subsection (f) shall be evidenced in
writing no later than the date of the distribution.
          (4) Six Month Delay for Key Employees. Notwithstanding the foregoing,
to the extent required by Code Section 409A, no payment under this subsection
(f) shall be made within six months after the date the Participant Separates
from Service, in the case of a payment to a Participant who is a Key Employee on
the date he Separates from Service.

20



--------------------------------------------------------------------------------



 



     5.3 Death Benefits.
          If a Participant dies before full payment of his Post-409A Account
from the Plan is made, the Beneficiary or Beneficiaries designated by such
Participant in his latest beneficiary designation form filed with the
Administrative Committee shall be entitled to receive a distribution of the
Participant’s vested Post-409A Account, as determined under Section 5.1. The
benefit shall be distributed to such Beneficiary or Beneficiaries on the 30th
day after the date of the Participant’s death, in the form of a single-sum
payment in cash, except for amounts deemed invested in the Company Stock Fund,
which shall be distributed in whole shares of Company Stock with fractional
shares paid in cash.
     5.4 Hardship Withdrawals.
          Upon receipt of an application for an in-service hardship distribution
and the Administrative Committee’s decision, made in its sole discretion, that a
Participant has suffered a Financial Hardship, the Administrative Committee
shall cause the Company to pay an in-service distribution to such Participant
from the Participant’s Post-409A Account. Such distribution shall be paid in a
single sum payment within 90 days after the Administrative Committee determines
that a Financial Hardship exists, which must be prior to the Participant’s
Separation from Service. Such payment will be made in cash, except for amounts
deemed invested in the Company Stock Fund, which shall be distributed in whole
shares of Company Stock with fractional shares paid in cash. The amount of such
single-sum payment shall be limited to the amount reasonably necessary to meet
the Participant’s requirements resulting from the Financial Hardship.
Determinations of amounts reasonably necessary to satisfy the emergency need
shall take into account any additional compensation that is available under this
Plan due to cancellation of a deferral election upon a payment due to a
Financial Hardship. However, the determination of amounts reasonably necessary
to satisfy the emergency need shall not take into account any additional
compensation that due to the Financial Hardship is available under another
nonqualified deferred compensation plan but has not actually been paid. If
payment is made hereunder upon an unforeseeable emergency, it shall be so
designated at the time of payment. Such distribution shall reduce the
Participant’s Post-409A Account balance as provided in Section 3.6.
     5.5 Offset of Benefit by Amounts Owed to the Company.
          Notwithstanding anything in the Plan to the contrary, the
Administrative Committee may, in its sole discretion, offset any payment or
payments of the Post-409A Account to a Participant or Beneficiary under the Plan
by any amount owed by such Participant or Beneficiary (whether or not such
obligation is related to the Plan) to the Controlling Company or any member of
the Controlled Group. Notwithstanding the foregoing, no such offset will apply
before the Post-409A Account is otherwise payable under the Plan, unless
following requirements are met: (i) the debt owed was incurred in the ordinary
course of the relationship between the Participant and the Company, (ii) the
entire amount of offset to which this sentence applies in a single taxable year
does not exceed $5,000, (iii) the offset occurs at the same time and in the same
amount as the debt otherwise would have been due and collected from the
Participant or Beneficiary, and (iv) in the case of a Participant who is a Key
Employee on the date he Separates from Service, the offset does not occur within
six months after the date the Participant Separates from Service.

21



--------------------------------------------------------------------------------



 



     5.6 Taxes.
          (a) Amounts Payable Whether or Not Account is in Pay Status. If the
whole or any part of any Participant’s or Beneficiary’s Post-409A Account
hereunder shall become subject to FICA Tax or any state, local or foreign tax
obligations, which the Company shall be required to pay or withhold prior to the
time the Participant’s Post-409A Account becomes payable hereunder, the Company
shall have the full power and authority to withhold and pay such tax and related
taxes as permitted under Code Section 409A.
          (b) Amounts Payable Only if Account is in Pay Status. If the whole or
any part of any Participant’s or Beneficiary’s Post-409A Account hereunder is
subject to any taxes which the Company shall be required to pay or withhold at
the time the Post-409A Account becomes payable hereunder, the Company shall have
the full power and authority to withhold and pay such tax out of any monies or
other property that the Company holds for the account of the Participant or
Beneficiary, excluding, except as provided in this Section, any portion of the
Participant’s Post-409A Account that is not then payable.
          (c) Method of Payment. The Company may permit, in its sole discretion,
a Participant to remit any tax liability via personal check.
     5.7 No Acceleration of Post-409A Account Payments.
          Except as otherwise provided in this Section, no payment scheduled to
be made under this Article V may be accelerated. Notwithstanding the foregoing,
the Administrative Committee, in its sole discretion, may accelerate any payment
scheduled to be made under this Article V in accordance with Code Section 409A
(for example, upon certain terminations of the Plan, limited cashouts or to
avoid certain conflicts of interest); provided, a Participant may not elect
whether his scheduled payment will be accelerated pursuant to this sentence.

22



--------------------------------------------------------------------------------



 



ARTICLE VI
PAYMENT OF PRE-409A ACCOUNT BALANCES
     6.1 Benefit Payments of Pre-409A Account Upon Termination of Service for
Reasons Other Than Death.
          (a) General Rule Concerning Benefit Payments. In accordance with the
terms of subsection (b) hereof, if a Participant terminates his employment with
the Company and all other members of the Controlled Group for any reason other
than death, he (or his Beneficiary, if he dies after such termination of
employment but before distribution of his Account) shall be entitled to receive
or begin receiving a distribution of the entire amount credited to his Pre-409A
Account, determined as of the Valuation Date on which such distribution is
processed. For purposes of this subsection, the “Valuation Date on which such
distribution is processed” refers to the Valuation Date established for such
purpose by administrative practice, even if actual payment is made or commenced
at a later date due to delays in valuation, administration or any other
procedure.
          (b) Timing of Distribution.
          (1) Except as provided in subsection (b)(2) hereof, the Pre-409A
Account payable to a Participant under this Section shall be distributed as soon
as administratively feasible after the date the Participant terminates his
employment with the Company and all other members of the Controlled Group for
any reason other than death.
          (2) A Participant was permitted to elect, at the time he made his
initial Deferral Election related to his Pre-409A Account, to have his Pre-409A
Account paid (or commenced) on any date (whether before or after the date his
employment terminates, but not earlier than 1 year after the end of the Plan
Year for which such Deferral Election applied) specified in such Deferral
Election. A Participant was permitted to elect a different benefit commencement
date with respect to the Deferral Election for each Plan Year; provided, unless
determined otherwise by the Administrative Committee, a Participant may elect no
more than 3 different benefit commencement dates with respect to his Pre-409A
Account. The Administrative Committee shall pay (or commence the payment of) the
Participant’s Pre-409A Account as soon as administratively feasible after the
time specified in such Deferral Election; provided, the Participant may make a
one-time election in writing, at least 6 months before any of his initial
scheduled benefit commencement dates for his Pre-409A Account (as selected in
accordance with the preceding sentence or subsection (b)(1) hereof), to delay
the payment (or commencement) of the portion of his Pre-409A Account payable on
such date to a later date, and such benefit shall be paid (or commenced) as soon
as administratively feasible after such delayed date.

23



--------------------------------------------------------------------------------



 



     6.2 Form of Distribution for Pre-409A Account.
          (a) Single-Sum Payment. Except as provided in subsection (b) hereof,
the Pre-409A Account payable to a Participant under Section 6.1 shall be
distributed in the form of a single-sum payment.
          (b) Annual Installments. A Participant was permitted to elect, at the
time he made his initial Deferral Election and/or Annual Bonus Election related
to his Pre-409A Account, to have his Pre-409A Account payable under Section 6.1
paid in the form of annual installment payments. If a Participant did not elect
the installment form of distribution in his initial Deferral Election, his
Pre-409A Account shall be paid in the form a single-sum payment unless, at least
6 months before his initial scheduled benefit commencement date (as selected in
accordance with Section 6.1), the Participant makes a one-time election in
writing to receive such benefit in the form of installment payments (in
accordance with the terms of this subsection). The following terms and
conditions shall apply to installment payments made with respect to a
Participant’s Pre-409A Account under the Plan.
          (1) The installment payments shall be made in substantially equal
annual installments (adjusted for investment income between payments in the
manner described in Section 3.7); provided, in no event shall such payments be
made over a period in excess of 10 years. The initial value of the obligation
for the installment payments shall be equal to the amount of the Participant’s
Pre-409A Account balance calculated in accordance with the terms of
Section 6.1(a).
          (2) If a Participant dies after payment of his benefit from the Plan
has begun, but before his entire Pre-409A Account has been distributed, the
remaining amount of his Pre-409A Account balance shall be distributed to the
Participant’s designated Beneficiary in the form of a single-sum payment.
          (c) Multiple Forms of Distribution. To the extent a Participant elects
multiple benefit commencement dates in accordance with Section 6.1(b)(2), such
Participant may elect, with respect to the total benefit corresponding to each
benefit commencement date, to receive such total benefit in the form of either a
single-sum payment or annual installments as set forth above.
          (d) Form of Assets. All distributions shall be made in the form of
cash, except for amounts deemed invested in the Company Stock Fund, which shall
be distributed in whole shares of Company Stock with fractional shares paid in
cash.
          (e) Order of Distribution. If any portion of a Participant’s Pre-409A
Account is deemed invested in the Company Stock Fund, any partial distributions
from such Participant’s Pre-409A Account shall be made first from the Company
Stock Fund in the form of whole shares of Company Stock with fractional shares
and required tax withholding paid in cash from the other Investment Funds. After
all amounts deemed invested in the Company Stock Fund have been distributed, any
remaining amounts shall be distributed in cash from the other Investment Funds.

24



--------------------------------------------------------------------------------



 



     6.3 Death Benefits for Pre-409A Accounts.
          If a Participant dies before payment of his Pre-409A Account is made
or commenced, the Beneficiary or Beneficiaries designated by such Participant in
his latest beneficiary designation form filed with the Administrative Committee
shall be entitled to receive a distribution of the entire amount credited to
such Participant’s Pre-409A Account, determined as of the Valuation Date on
which such distribution is processed. For purposes of this Section, the
“Valuation Date on which such distribution is processed” refers to the Valuation
Date established for such purpose by administrative practice, even if actual
payment if made or commenced at a later date due to delays in valuation,
administration or any other procedure. The Pre-409A Account shall be distributed
to such Beneficiary or Beneficiaries, as soon as administratively feasible after
the date of the Participant’s death, in the form of a single-sum payment in
cash, except for amounts deemed invested in the Company Stock Fund, which shall
be distributed in whole shares of Company Stock with fractional shares paid in
cash.
     6.4 Withdrawals from Pre-409A Accounts.
          (a) Hardship Withdrawals. Upon receipt of an application for an
in-service hardship distribution and the Administrative Committee’s decision,
made in its sole discretion, that a Participant has suffered a Financial
Hardship, the Administrative Committee shall cause the Company to pay an
in-service distribution to such Participant from such Participant’s Pre-409A
Account. Such distribution shall be paid in a single-sum payment as soon as
administratively feasible after the Administrative committee determines that the
Participant has incurred a Financial Hardship. Such payment will be made in
cash, except for amounts deemed invested in the Company Stock Fund, which shall
be distributed in whole shares of Company Stock with fractional shares paid in
cash. The amount of such single-sum payment shall be limited to the amount
reasonably necessary to meet the Participant’s requirements resulting from the
Financial Hardship. The amount of such distribution shall reduce the
Participant’s Pre-409A Account balance as provided in Section 3.6.
          (b) Withdrawals with Forfeiture. Notwithstanding any other provision
of this Article VI to the contrary, a Participant may elect, at any time prior
to the distribution of his entire Pre-409A Account, to withdraw a portion of the
remaining amount credited to his Pre-409A Account, determined as of the
Valuation Date on which such distribution is processed. Such payment will be
made in cash, except for amounts deemed invested in the Company Stock Fund,
which shall be distributed in whole shares of Company Stock with fractional
shares paid in cash. At the time such distribution is made, an amount equal to
15% of the amount distributed will be permanently and irrevocably forfeited
(and, if the distribution request is more than 85% of such Participant’s
Pre-409A Account, the forfeiture amount will be deducted from his distribution
amount to the extent there otherwise will be an insufficient remaining Pre-409A
Account balance from which to deduct his forfeiture). In addition, the
Participant receiving such distribution will not be permitted to make Deferral
Contributions with respect to amounts earned in the next Plan Year immediately
following such distribution.

25



--------------------------------------------------------------------------------



 



     6.5 Taxes.
          If the whole or any part of any Participant’s or Beneficiary’s
Pre-409A Account hereunder shall become subject to any estate, inheritance,
income or other tax which the Company shall be required to pay or withhold, the
Company shall have the full power and authority to withhold and pay such tax out
of any monies or other property that the Company holds for the account of the
Participant or Beneficiary, other than the Post-409A Account. Prior to making
any payment, the Company may require such releases or other documents from any
lawful taxing authority as it shall deem necessary. Notwithstanding the
foregoing, the Company may permit, in its sole discretion, a Participant to
remit any tax liability via personal check.
     6.6 Offset of Benefit by Amounts Owed to the Controlling Company.
          Notwithstanding anything in the Plan to the contrary, the
Administrative Committee may, in its sole discretion, offset any payment or
payments of the Pre-409A Account to a Participant under the Plan by any amount
owed by such Participant to the Controlling Company or any member of the
Controlled Group.

26



--------------------------------------------------------------------------------



 



ARTICLE VII
CLAIMS
     7.1 Rights. If a Participant or Beneficiary has any grievance, complaint or
claim concerning any aspect of the operation or administration of the Plan,
including but not limited to claims for benefits (collectively referred to
herein as “claim” or “claims”), the Participant shall submit the claim in
accordance with the procedures set forth in this Article. All such claims must
be submitted within the “applicable limitations period.” The “applicable
limitations period” shall be 2 years, beginning (i) in the case of any lump-sum
payment, on the date on which the payment was made, (ii) in the case of a
periodic payment, the date of the first in the series of payments, or (iii) for
all other claims, on the date on which the action complained of occurred.
Additionally, upon denial of an appeal pursuant to Section 7.2(b) hereof, a
Participant or Beneficiary shall have 90 days within which to bring suit against
the Plan for any claim related to such denied appeal; any such suit initiated
after such 90-day period shall be precluded.
     7.2 Claims.
          (a) Initial Claim. Claims for benefits under the Plan may be filed
with the Administrative Committee on forms or in such other written documents,
as the Administrative Committee may prescribe. The Administrative Committee
shall furnish to the claimant written notice of the disposition of a claim
within 90 days after the application therefor is filed; provided, if special
circumstances require an extension of time for processing the claim, the
Administrative Committee shall furnish written notice of the extension to the
claimant prior to the end of the initial 90-day period, and such extension shall
not exceed one additional, consecutive 90-day period. In the event the claim is
denied, the notice of the disposition of the claim shall provide the specific
reasons for the denial, citations of the pertinent provisions of the Plan, where
appropriate, an explanation as to how the claimant can perfect the claim and/or
submit the claim for review, and a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse determination on
review.
          (b) Appeal. Any Participant or Beneficiary who has been denied a
benefit shall be entitled, upon request to the Administrative Committee, to
appeal the denial of his claim. The claimant (or his duly authorized
representative) may review pertinent documents related to the Plan and in the
Administrative Committee’s possession in order to prepare the appeal. The
request for review, together with a written statement of the claimant’s
position, must be filed with the Administrative Committee no later than 60 days
after receipt of the written notification of denial of a claim provided for in
subsection (a). The Administrative Committee’s decision shall be made within
60 days following the filing of the request for review; provided, if special
circumstances require an extension of time for processing the appeal, the
Administrative Committee shall furnish written notice of the extension to the
claimant prior to the end of the initial 60-day period, and such extension shall
not exceed one additional 60-day period. If unfavorable, the notice of the
decision shall explain the reasons for denial, indicate the provisions of the
Plan or other documents used to arrive at the decision, and state the claimant’s
right to bring a civil action under ERISA Section 502(a).

27



--------------------------------------------------------------------------------



 



          (c) Satisfaction of Claims. Any payment to a Participant or
Beneficiary shall to the extent thereof be in full satisfaction of all claims
hereunder against the Administrative Committee and the Company, any of whom may
require such Participant or Beneficiary, as a condition to such payment, to
execute a receipt and release therefor in such form as shall be determined by
the Administrative Committee or the Company. If receipt and release is required
but the Participant or Beneficiary (as applicable) does not provide such receipt
and release in a timely enough manner to permit a timely distribution in
accordance with the general timing of distribution provisions in the Plan, such
payment shall be forfeited.

28



--------------------------------------------------------------------------------



 



ARTICLE VIII
SOURCE OF FUNDS; TRUST
     8.1 Source of Funds.
          Except as provided in this Section and Section 8.2, the Company shall
provide the benefits described in the Plan from the general assets of the
Company. In any event, the Company ultimately shall have the obligation to pay
all benefits due to Participants and Beneficiaries under the Plan. The Company
may, but shall not be required to, establish a Trust and may pay over funds from
time to time to such Trust (as described in Section 8.2), and, to the extent
that funds in such Trust allocable to the benefits payable under the Plan are
sufficient, the Trust assets shall be used to pay benefits under the Plan. If
such Trust assets are not sufficient to pay all benefits due under the Plan,
then the Company shall have the obligation, and the Participant or Beneficiary,
who is due such benefits, shall look to the Company to provide such benefits.
The Administrative Committee or the Board shall allocate the total liability to
pay benefits under the Plan among the Controlling Company and the members of its
Controlled Group comprising the Company in such manner and amount as the
Administrative Committee or the Board (as applicable) in its sole discretion
deems appropriate.
     8.2 Trust.
          The Company may transfer all or any portion of the funds necessary to
fund benefits accrued hereunder to the Trustee to be held and administered by
the Trustee pursuant to the terms of the Trust Agreement. To the extent provided
in the Trust Agreement, each transfer into the Trust Fund shall be irrevocable
as long as the Company has any liability or obligations under the Plan to pay
benefits, such that the Trust property is in no way subject to use by the
Company; provided, it is the intent of the Company that the assets held by the
Trust are and shall remain at all times subject to the claims of the general
creditors of the Company. No Participant or Beneficiary shall have any interest
in the assets held by the Trust or in the general assets of the Company other
than as a general, unsecured creditor. Accordingly, the Company shall not grant
a security interest in the assets held by the Trust in favor of the
Participants, Beneficiaries or any creditor.
     8.3 Funding Prohibition under Certain Circumstances.
          Notwithstanding anything in this Article VIII to the contrary, no
assets will be set aside to fund benefits under the Plan if such setting aside
would be treated as a transfer of property under Code Section 83 pursuant to
Code Section 409A(b).

29



--------------------------------------------------------------------------------



 



ARTICLE IX
ADMINISTRATIVE COMMITTEE
     9.1 Action.
          Action of the Administrative Committee may be taken with or without a
meeting of committee members; provided, action shall be taken only upon the vote
or other affirmative expression of a majority of the committee members qualified
to vote with respect to such action. If a member of the committee is a
Participant or Beneficiary, he shall not participate in any decision which
solely affects his own benefit under the Plan. For purposes of administering the
Plan, the Administrative Committee shall choose a secretary who shall keep
minutes of the committee’s proceedings and all records and documents pertaining
to the administration of the Plan. The secretary may execute any certificate or
any other written direction on behalf of the Administrative Committee.
     9.2 Rights and Duties.
          The Administrative Committee shall administer the Plan and shall have
all the powers necessary to accomplish that purpose, including (but not limited
to) the following:
          (a) To construe, interpret and administer the Plan;
          (b) To make determinations required by the Plan, and to maintain
records regarding Participants’ and Beneficiaries’ benefits hereunder;
          (c) To compute and certify to the Company the amount and kinds of
benefits payable to Participants and Beneficiaries, and to determine the time
and manner in which such benefits are to be paid;
          (d) To authorize all disbursements by the Company pursuant to the
Plan;
          (e) To maintain all the necessary records of the administration of the
Plan;
          (f) To make and publish such rules for the regulation of the Plan as
are not inconsistent with the terms hereof;
          (g) To have all powers elsewhere conferred upon it;
          (h) To appoint a Trustee hereunder;
          (i) To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder; and

30



--------------------------------------------------------------------------------



 



          (j) To hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan.
          The Administrative Committee shall have the exclusive right in its
discretion to construe and interpret the Plan, to decide all questions of
eligibility for benefits and to determine the amount of such benefits, and its
decisions on such matters shall be final and conclusive on all parties.
     9.3 Compensation, Indemnity and Liability.
          The Administrative Committee and its members shall serve as such
without bond and without compensation for services hereunder. All expenses of
the Administrative Committee shall be paid by the Company. No member of the
committee shall be liable for any act or omission of any other member of the
committee, nor for any act or omission on his own part, except with regard to
his own willful misconduct. The Company shall indemnify and hold harmless the
Administrative Committee and each member thereof against any and all expenses
and liabilities, including reasonable legal fees and expenses, arising out of
his membership on the Administrative Committee, excepting only expenses and
liabilities arising out of his own willful misconduct.

31



--------------------------------------------------------------------------------



 



ARTICLE X
AMENDMENT AND TERMINATION
     10.1 Amendments.
          The Board or the Administrative Committee shall have the right, in its
sole discretion, to amend the Plan in whole or in part at any time and from time
to time; provided, any amendment that may result in significantly increased
expenses under the Plan must be approved by the Board. Any amendment shall be in
writing and executed by a duly authorized officer of the Controlling Company. An
amendment to the Plan may modify its terms in any respect whatsoever; provided,
no such action may reduce the amount already credited to a Participant’s Account
without the affected Participant’s written consent. All Participants and
Beneficiaries shall be bound by such amendment.
     10.2 Freezing or Termination of Plan.
          (a) Freezing. The Controlling Company, through action of the Board,
reserves the right to discontinue and freeze the Plan at any time, for any
reason. Any action to freeze the Plan shall be taken by the Board in the form of
a written Plan amendment executed by a duly authorized officer of the
Controlling Company.
          (b) Termination. The Controlling Company expects to continue the Plan
but reserves the right to terminate the Plan and fully distribute all Accounts
under the Plan at any time, for any reason; provided, the distribution of
Post-409A Accounts shall be subject to the restrictions provided under Code
Section 409A (including, to the extent required by Code Section 409A, the
6-month delay that applies to distributions to Key Employees following
Separation from Service). Any action to terminate the Plan shall be taken by the
Board in the form of a written Plan amendment executed by a duly authorized
officer of the Controlling Company. If the Plan is terminated, each Participant
shall become 100 percent vested in his Account, and each Participant’s Pre-409A
Account shall be distributed in a single-sum as soon as practicable after the
date the Plan is terminated. Such termination shall be binding on all
Participants and Beneficiaries.

32



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
     11.1 Beneficiary Designation.
          (a) General. Participants shall designate and from time to time may
redesignate their Beneficiaries in such form and manner as the Administrative
Committee may determine.
          (b) No Designation or Designee Dead or Missing. In the event that:
          (1) a Participant dies without designating a Beneficiary;
          (2) the Beneficiary designated by a Participant is not surviving when
a payment is to be made to such person under the Plan, and no contingent
Beneficiary has been designated; or
          (3) the Beneficiary designated by a Participant cannot be located by
the Administrative Committee (within 1 year in the case of the Participant’s
Pre-409A Account);
then, in any of such events, the Beneficiary of such Participant with respect to
any benefits that remain payable under the Plan shall be the Participant’s
Surviving Spouse, if any, and if not, the estate of the Participant.
     11.2 Distribution pursuant to a Domestic Relations Order.
          Upon receipt of a valid domestic relations order (determined in
accordance with the rules applicable to a tax-qualified retirement plan under
Code Section 401(a)) requiring the distribution of all or a portion of a
Participant’s Account to an alternate payee, the Administrative Committee shall
cause the Company to pay a distribution to such alternate payee.
     11.3 Taxation.
          It is the intention of the Company that the benefits payable hereunder
shall not be deductible by the Company nor taxable for federal income tax
purposes to Participants or Beneficiaries until such benefits are paid by the
Company, or the Trust, as the case may be, to such Participants or
Beneficiaries. Without limiting the foregoing, it is intended that the Plan meet
the requirements of Code Section 409A with respect to Post-409A Accounts, and
the Administrative Committee shall use its reasonable best efforts to interpret
and administer the Plan in accordance with such requirements.
     11.4 Elections Prior to 2009.
          To the extent not consistent with the terms of this Plan, election
forms submitted under the Plan prior to the Effective Date for Plan Years
beginning after December 31, 2004, shall be deemed modified to conform to the
provisions of this document.

33



--------------------------------------------------------------------------------



 



     11.5 No Employment Contract.
          Nothing herein contained is intended to be nor shall be construed as
constituting a contract or other arrangement between the Company and any
Participant to the effect that the Participant shall be employed by the Company
for any specific period of time.
     11.6 Headings.
          The headings of the various articles and sections in the Plan are
solely for convenience and may not be relied upon in construing any provisions
hereof. Any reference to a section refers to a section of the Plan unless
specified otherwise.
     11.7 Gender and Number.
          Use of any gender in the Plan shall be deemed to include both genders
when appropriate, and use of the singular number shall be deemed to include the
plural when appropriate, and vice versa in each instance.
     11.8 Assignment of Benefits.
          The right of a Participant or Beneficiary to receive payments under
the Plan shall not be anticipated, alienated, sold, assigned, transferred,
pledged, encumbered, attached or garnished by creditors of such Participant or
Beneficiary, except by will or by the laws of descent and distribution and then
only to the extent permitted under the terms of the Plan.
     11.9 Legally Incompetent.
          The Administrative Committee, in its sole discretion, may direct that
payment be made to an incompetent or disabled person, whether because of
minority or mental or physical disability, to the guardian of such person or to
the person having custody of such person, without further liability on the part
of the Company for the amount of such payment to the person on whose account
such payment is made.
     11.10 Governing Law.
          The Plan shall be construed, administered and governed in all respects
in accordance with applicable federal law (including ERISA) and, to the extent
not preempted by federal law, in accordance with the laws of the State of
California. If any provisions of this instrument are held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof shall continue to be fully effective.

34



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be
executed by its duly authorized officer on the 30th day of December, 2008.

            CASH AMERICA INTERNATIONAL, INC.
      By:   /s/ J. Curtis Linscott         J. Curtis Linscott, Executive Vice
President             

35